DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 7/27/2022 has been entered. Claims 1-5, 7-8, 11-15, and 17-20 have been placed in condition for allowance. The amendments to the claims have overcome each and every 112b and 101 rejection set forth previously in the office action mailed on 4/27/2022. Applicant has cancelled claims 6, 9-10, and 16. Applicant has incorporated the previously indicated allowable subject matter of claims 6 and 16 into the independent claims.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Applicant amended independent claims 1 and 12 to the include the limitations of, “predicting, via the processor, a load and an associated load angle of the at least one rotor blade as a function of the edgewise blade moment and the blade flap moment of the at least one rotor blade, wherein the load of the at least one rotor blade comprises a blade root resultant moment;”. 

The closest prior art of record is Perley et al. (US PGPUB 20160138571). Perley teaches a system and method for estimating rotor blade loads of a wind turbine using estimations of out-of-plane and in-plane moments using out-of-plane and in-plane forces. These moments are then used to determine a blade root resultant moment. However, the prior art made of record, including Perley is silent on in combination with the remaining limitations; “predicting, via the processor, a load and an associated load angle of the at least one rotor blade as a function of the edgewise blade moment and the blade flap moment of the at least one rotor blade, wherein the load of the at least one rotor blade comprises a blade root resultant moment;”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117